MR. Justice Franco Soto
delivered the opinion of the court.
The appellants have made an assignment of errors, hut do not argue them separately as required by Buie 43 of this court. And their argument is so insufficient that the assignment may be considered only as a mere reference to the alleged errors. This would be .sufficient for dismissal of the appeal. However, an examination of the questions thus raised shows also that it is not a- meritorious case. The action was to recover on a promissory note which shows the joint liability of the defendants. The note is copied into the complaint and its authenticity was not denied. The material allegation of the appellants is that they were not the ones who profited by the loan, and it has been held more than once that that is not a defense. Cintrón & Aboy v. Solá, 22 P.B.R. 245; Crédito y Ahorro Ponceño v. Beiró et al., 32 P.R.R. 752. See 8 Manresa, pages 677-78.
The judgment appealed from is affirmed.